Citation Nr: 1747773	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  13-04 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a neck disability.  

2.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for sleep apnea.  

3.  Entitlement to service connection for fibromyalgia.  

4.  Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD).  

5.  Entitlement to total disability based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to March 1998.  

This matter comes before the Board of Veterans' Appeals (Board) from October 2010, May 2016, and October 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in September 2014.  

In February 2015, the Board remanded the case for additional development.  

In March 2017, the issues with respect to reopening service connection claims for a neck disability and sleep apnea, as well as entitlement to service connection for fibromyalgia, were certified on appeal.  As such, the issues are reflected on the title page.  

In August 2017, the Veteran waived initial RO consideration of additional evidence received since the June 2016 supplemental statement of the case (SSOC) and the December 2016 statement of the case.  

The reopened service connection claims for a neck disability and sleep apnea, along with the service connection claim for fibromyalgia, being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO.  


FINDINGS OF FACT

1.  In an unappealed October 2005 rating decision, the RO denied service connection for a neck disability and sleep apnea because the evidence did not show a neck disability or sleep apnea related to service.  

2.  Evidence received since the October 2005 rating decision with respect to a neck disability and sleep apnea was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, relates to an unestablished fact, and raises the reasonable possibility of substantiating entitlement to service connection for a neck disability and sleep apnea.  

3.  The Veteran's PTSD has manifested in no worse than occupational and social impairment with reduced reliability and productivity.

4.  The Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The October 2005 rating decision, with respect to the denial of service connection for a neck disability and sleep apnea, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).  

2.  The criteria for reopening the issue of entitlement to service connection for a neck disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for reopening the issue of entitlement to service connection for sleep apnea have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  

4.  The criteria for an initial rating in excess of 50 percent for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130 Diagnostic Code (DC) 9411 (2016).

4.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopened Claims-Neck Disability and Sleep Apnea

A.  Law and Regulations

When VA has disallowed a claim, it may not thereafter be reopened unless new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 7104.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a). 

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

B. Analysis

In October 2005, the RO denied service connection for a neck disability and sleep apnea.  At the time of the prior rating decision, the record included service treatment records (STRs), post-service treatment records, and the Veteran's statements.  The evidence was reviewed and the RO denied service connection based on a finding that there was no competent evidence of a neck disability or sleep apnea related to service. 

The Veteran was notified of the decision by letter dated later that same month.  Thus, VA complied with its duties to notify the Veteran.  Because the Veteran did not submit a notice of disagreement (NOD) to the October 2005 rating decision with respect to a neck disability, the determination became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  In addition, no new and material evidence pertinent to the claim was received within one year of the October 2005 determination.  38 C.F.R. § 3.156 (b). 

However, as noted previously, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

1.  Neck Disability

Evidence associated with the file since the RO's October 2005 rating decision includes a July 2009 medical record reflecting degenerative spondylosis at C3-C7, with degenerative changes noted in June 2009.  Chronic neck pain and intermittent hand numbness was noted to have worsened since separation.

When considered with previous evidence of record, to include complaints of neck pain, including at separation in December 1997, the Board finds the evidence raises a reasonable possibility of substantiating service connection for a neck disability.  As such, the evidence is new and material and the matter is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The underlying issue of entitlement to service connection for a neck disability is addressed in the remand below.

2.  Sleep Apnea

Evidence associated with the file since the RO's October 2005 rating decision includes a July 2016 submission in which the Veteran noted a dramatic increase in snoring after returning from service in the Persian Gulf in 1991.  He added that his now deceased wife, to whom he had been married for 12 years at the time of his return, was aware of his then undiagnosed sleep apnea symptoms, to include increased snoring.  In addition, he stated that shortly after separation, he underwent surgical removal of his uvula with reshaping of his pallet in an attempt to cure his snoring, without improvement.  

When considered with previous evidence of record, a January 2015 treatment record noting obstructive sleep apnea post uvulopalatopharyngoplasty (UPPP), and the Veteran's assertions, the Board finds the evidence raises a reasonable possibility of substantiating service connection for sleep apnea.  As such, the evidence is new and material and the matter is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The underlying issue of entitlement to service connection for sleep apnea is addressed in the remand below.


II.  Initial Rating-PTSD

A.  Laws and Regulations

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. 

According to 38 C.F.R. § 4.130 , DC 9411, a 10 percent evaluation is warranted for PTSD where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent evaluation is warranted for PTSD where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted for PTSD where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; and memory loss for names of close relatives, own occupation, or own name.

B.  Analysis

Through his procedural appeal documents, statements and Board hearing testimony, the Veteran contends that at least as 70 percent rating is warranted for his PTSD.  He has listed the symptoms set forth as examples for that level and states that he has such symptoms.  The Veteran asserts that his PTSD affects his ability to work and that he has not worked since 2003.

The Board has considered the Veteran's statements, the relevant treatment records and the two VA examinations that were conducted.  The first was in July 2010 near the beginning of the claim.  The second was in July 2015, which was pursuant to the Board's February 2015 remand, after there was an indication that the disability may have worsened.  After engaging in a holistic analysis assessing the severity, frequency and duration of the signs and symptoms of the Veteran's PTSD, recognizing that the symptoms listed in the rating criteria are non-exhaustive examples and when looking at the effects determining the impairment level, the Board finds that his PTSD has manifested in no worse than occupational and social impairment with reduced reliability and productivity.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013); Bankhead v. Shulkin, 29 Vet. App. 10, 22 (2017); Mauerhan v. Principi, 16 Vet. App. 436 442 (2002).  That level of impairment is contemplated by the already assigned 50 percent rating.  The next highest 70 percent level is not approximated and total impairment is not shown.

The Board has weighed all of the evidence and believes that the two VA examinations are the most persuasive and probative towards the severity level of the entirety of the appeal period.  Both VA examiners who are clinical psychologists assessed the Veteran at the same severity level.  After interviewing him, conducting a mental status examination and reviewing his history, the examiners both thought the Veteran met the impairment level that is consistent with the 50 percent level.  At the July 2015 examination, the Veteran stated that his symptoms had not become more severe and the examiner stated that his assessment was largely consistent with the assessment conducted by the July 2010 examiner.

While the Veteran has stated that he meets the criteria for at least a 70 percent rating, the Board does not find the lay testimony sufficient to approximate the next higher level.  See 38 C.F.R. § 4.7.  The examiners and treatment providers are experts who are best able to assess which symptoms are present and, most importantly, their effect on impairment level even if some listed symptoms are shown.  Medical evidence is not categorically necessary to substantiate an appeal for a higher rating, but in this specific case, the Board finds that this is the most probative evidence.

As such, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and an initial rating higher than 50 percent for service-connected PTSD is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  The Board notes that the Veteran's PTSD does result in impairment and affect employability as reflected by the 50 percent rating.  This impairment, in combination with the other service-connected disabilities, is further addressed in the TDIU section below.

III.  TDIU

A.  Laws and Regulations

A TDIU rating may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.16(a).  

B.  Analysis

The Veteran is currently service connected for PTSD, rated as 50 percent disabling; irritable bowel syndrome (IBS), rated as 30 percent disabling; lumbosacral strain with degenerative changes, rated as 20 percent disabling; degenerative changes of the left shoulder, rated as 20 percent disabling; degenerative changes of the right shoulder, rated as 20 percent disabling; chondromalacia of the left knee, rated as 10 percent disabling; chondromalacia of the right knee, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; and, noncompensable ratings have been assigned for service-connected hemorrhoids, status post cyst removal with residuals, and tinea pedis.  His combined disability rating is 90 percent.  Thus, the schedular criteria for a TDIU have been met under 38 C.F.R. § 4.16(a).  As such, the issue is whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation. 

The appeal period is from May 2009.  The Veteran maintains that he is unable to work in his usual occupation as a truck driver (last worked in 2003) due to service-connected disabilities, to include not only PTSD but also IBS, which requires a frequent need to be in close proximity to facilities, as well as left knee and back disabilities resulting in inability to sit for long periods, and limitation in lifting preventing him from unloading the truck once he would reach the appointed destination.  

The Board notes that the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In that respect, there is both positive and negative evidence that has been weighed. 

A June 2005 VA examination report notes that he was only able to drive for two hours at a time due to his shoulder disabilities, with the main functional impact reported to be pain.  It was noted that after walking approximately 200 meters he had to stop and rest, and heel-to-toe walking was reported to be extremely poor.  

A July 2016 record reflects that the Veteran filed an application for VA Vocational Rehabilitation in December 2010, noting that he was last employed in 2003 as a truck driver.  In his February 2016 TDIU application, the Veteran noted that he was unable to complete VA Vocational Rehabilitation due to PTSD symptoms.  

The September 2015 VA opinion notes that the Veteran's participation in VA Vocational rehabilitation ended in 2006-2007 due to inability to perform complex calculations, along with headaches from memorization efforts.  It was noted that due to his service-connected disabilities he was unable to lift more than 10 pounds, was only able to sit for 6 hours and stand for 2 hours, and able to climb stairs only on an occasional basis.  In addition, the possibility of needing to take a break every two to four hours to rest his shoulders when driving was noted.  

Although the VA opinion signed in March 2016 states that it is less than likely that any service-connected physical or medical disability precludes the Veteran from securing and maintaining gainful employment, the list of disabilities upon which the opinion was based does not include service-connected PTSD.  As noted previously, the 50 percent evaluation currently assigned for the Veteran's service-connected PTSD contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

Moreover, and to the extent that the March 2016 VA opinion indicates no change in any of the Veteran's service-connected disabilities since the March 2015 VA examination, VA inpatient records in November 2015 reflect PTSD symptoms and inpatient records in March 2017 VA note that the Veteran used inappropriate language aimed at staff members, that he was disheveled, and that he had limited insight with respect to his behaviors and interactions.  The records note that due to the Veteran's behavior and repeated violations of policy, he was irregularly discharged from the VA facility in 2017.  

In this case, the Board finds the evidence is in at least equipoise regarding this issue and reasonable doubt is resolved in favor of the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Although not the result of a single disability, the Board finds that the combination of the Veteran's service-connected disabilities precludes him from securing or following a substantially gainful occupation throughout the pendency of the claim.  Accordingly, a TDIU is warranted.  


ORDER

New and material evidence having been presented, the claim of service connection for a neck disability is reopened, and the appeal is granted to this extent only.  

New and material evidence having been presented, the claim of service connection for sleep apnea is reopened, and the appeal is granted to this extent only.  

An initial rating in excess of 50 percent for PTSD is denied.

A TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

The Veteran seeks entitlement to service connection for a neck disability, sleep apnea, and fibromyalgia.  In a February 2017 submission, the Veteran noted that widespread joint pain, to include in his neck, had its onset close in time to his knees giving way while deployed to the Persian Gulf during service, noting associated symptoms included fatigue.  

With respect to service connection for a neck disability, the December 1997 separation examination report reflects complaints of neck pain.  In addition, a July 2009 medical record noting degenerative changes in June 2009, and a diagnosis of degenerative spondylosis at C3-C7, notes chronic neck pain and intermittent hand numbness were worse since separation.  Based upon the evidence and the Veteran's assertions, the Board finds the evidence is sufficient to trigger VA's duty to obtain a VA examination and medical opinion to determine the etiology of his neck disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to entitlement to service connection for sleep apnea, in a July 2016 submission, the Veteran noted a dramatic increase in snoring after returning from service in the Southwest Asia Theater of Operations in May 1991.  He added that his now deceased wife, to whom he had been married for 12 years at the time of his return, was aware of his then undiagnosed sleep apnea symptoms, to include increased snoring.  In addition, he stated, shortly after retiring 1998, he underwent surgical removal of his uvula, at which time his pallet was reshaped in an attempt to cure his snoring, with no improvement.  

A November 2011 record reflects a diagnosis of obstructive sleep apnea with the most recent sleep study noted in 2005.  A January 2015 treatment record notes obstructive sleep apnea post uvulopalatopharyngoplasty (UPPP).  Based on the evidence and the Veteran's assertions, the Board finds the evidence is sufficient to trigger VA's duty to obtain a VA examination and medical opinion to determine the etiology of his sleep apnea.  See McLendon, 20 Vet. App. at 79.  

With respect to the fibromyalgia claim, in July 2016 submission, the Veteran noted that as a Platoon Sargent, he led convoys throughout Saudi Arabia, Kuwait, and Iraq.  The record, to include his DD FORM 214, establishes that the Veteran is a Persian Gulf veteran as defined in 38 C.F.R. § 3.317(e) due to service in the Southwest Asia theater of operations.  Thus, the provisions of 38 C.F.R. § 3.317 are potentially applicable.  A medically unexplained chronic multisymptom illness (MUCMI) is a qualifying chronic disability under these provisions and fibromyalgia is specifically listed as a MUCMI.  See 38 C.F.R. § 3.317 (a)(2)(i)(B)(2).  

In a July 2016 submission, the Veteran notes that as a Platoon Sargent, he lead convoys through Saudi Arabia, Kuwait, and Iraq.  In addition, on the accompanying medical history to the December 1997 VA examination report, he indicated that he had constant pain in multiple joints.  

The primary threshold question is whether the Veteran in fact has fibromyalgia.  Although service connection has been established for arthritis in the knees and shoulders, a January 2005 COMPREHENSIVE CLINICAL EVALUATION PROGRAM (CCEP) reflects complaints of constant joint pain in 1992 and fatigue in 1993.  Although the impression of an August 2014 x-ray examination of the right shoulder included arthritis, two bone-like densities about the lesser tuberosity of unknown significance were noted.  In addition, a March 2016 VA treatment record reflects complaints of muscle and joint pain and stiffness.  Given the Veteran's continued joint complaints, the Board finds the evidence is sufficient to trigger VA's duty to obtain a VA examination and medical opinion to determine the diagnosis and etiology of muscle and joint pain.  See McLendon, 20 Vet. App. at 79.  

Accordingly, these issues are REMANDED for the following actions:

1.  Schedule the Veteran for appropriate VA examinations by appropriate medical professional(s) with respect to the neck disability, sleep apnea, and fibromyalgia claims.  The entire claims file should be reviewed by the examiner.  The examiner is to conduct all indicated tests. 

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a neck disability and sleep apnea had its onset during service or is otherwise is related to his active service. 

The examiner should determine whether the Veteran meets the criteria for a diagnosis of fibromyalgia separate from his already-diagnosed conditions involving the shoulders, low back and knees.

The examiner should also provide an opinion as to whether any identified condition represents an objective indication of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness (MUCMI) related to the Veteran's Persian Gulf War service.  

2.  Finally, readjudicate the issues remaining on appeal.  If any of the benefits sought remain denied, issue an SSOC and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


